 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
10   MICHAEL J. HICKS,                                  Case No. 1:18-cv-01481-AWI-EPG (PC)

11                 Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING THAT THE
12                                                      MOTION FOR EMERGENCY
           v.                                           PROTECTIVE ORDER BE DENIED
13
     H. ROBLES, et al.                                  (ECF No. 4)
14
                   Defendants.
15
16
17
18          Michael J. Hicks (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff commenced this action on
20   October 26, 2018, by filing a Complaint against H. Robles and John Does 1–3 (“Defendants”),
21   correctional officers at Kern Valley State Prison. (ECF No. 1). Plaintiff alleges in the Complaint
22   that he is being physically and sexually assaulted by prisoners who are in a gang and are aware
23   of his conviction for sexual offenses, but Defendants have repeatedly denied his requests to be
24   placed in the administrative segregation unit.
25         On November 26, 2018, Plaintiff filed a “Request for Emergency Protective Order.” (ECF
26   No. 4). Plaintiff requests that the Court issue an order directing Defendants to show cause why
27   they continue to house Plaintiff on “D” facility yard in violation of the Eighth Amendment.
28   Plaintiff explains that the California Department of Corrections and Rehabilitation uses the
 1   LexisNexis Law Library Electronic Delivery System, which can readily display unpublished
 2   court decisions that detail his criminal sexual convictions in violation of Cal. Code Regs. tit. 15,
 3   § 3124 (a)(12)-(13). Due to prisoners’ access to the electronic law library, knowledge of his
 4   convictions is widespread, causing him to seek administrative segregation placement at every
 5   facility in which he has been placed.
 6          Initially, that prisoners have access to a law library is not an emergency warranting
 7   judicial intervention. On the contrary, institutions of confinement are required to grant prisoners
 8   access to adequate law libraries or adequate legal assistance. Bounds v. Smith, 430 U.S. 817, 828
 9   (1977) (“[T]he fundamental constitutional right of access to the courts requires prison authorities
10   to assist inmates in the preparation and filing of meaningful legal papers by providing prisoners
11   with adequate law libraries or adequate assistance from persons trained in the law.”). In fact, Cal.
12   Code Regs. tit. 15, § 3124 provides, in relevant part:
13                  “Each institution shall maintain at least one law library for the use
14                  of inmates, in print and/or by means of the Electronic Law Library
                    Delivery System with any necessary print or other electronic
15                  supplements. Except for items that are out of print, the law library
                    collection shall include, but shall not be limited to, the following
16                  current and updated legal materials or their equivalents from other
17                  publishers . . . (12) All Federal Appeals Court Cases - as reported in
                    the Federal Reporter. . . . (13) All Federal District Court Cases - as
18                  reported in the Federal Supplement.”
19   (Emphasis added). Thus, the motion for an emergency protective order should be denied.
20          Accordingly, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for an
21   emergency protective order be DENIED.
22          These findings and recommendations will be submitted to the United States district judge
23   assigned to this action pursuant to the provisions of 28 U.S.C. § 636 (b)(1). Within twenty-one
24   (21) days after being served with a copy of these findings and recommendations, any party may
25   file written objections with the court and serve a copy on all parties. Such a document should be
26   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are
27   advised that failure to file objections within the specified time may result in the waiver of rights
28
 1   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,
 2   923 F.2d 1391, 1394 (9th Cir. 1991)).
 3
     IT IS SO ORDERED.
 4
 5
        Dated:     December 7, 2018                          /s/
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
